Citation Nr: 1601013	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  09-44 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of pleuropericarditis.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for organic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) in the Army Reserve from February to April 1986.

In March 2011, the appellant testified via video conference at a hearing before a Veterans Law Judge (VLJ).  That VLJ has since retired from the Board and in September 2015, he declined the offer of another hearing.  Therefore, adjudication of this appeal may go forward without scheduling another hearing.  A transcript of the prior hearing has been associated with the claims file.

In May 2011, the Board remanded the claims for further development.  In January 2014, the Board denied an application to reopen the claims.  The appellant appealed to the Veterans Claims Court and in an October 2014 Joint Motion for Remand (JMR), the Court Clerk vacated the Board's decision and remanded the case for additional development.  In December 2014, the Board again remanded the claims.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In an unappealed decision dated in September 2000, the RO denied reopening the appellant's previously-denied claim for service connection for organic heart disease and residuals of pleuropericarditis on the basis that new and material evidence had not been received with regard to evidence that the claims were well-grounded.

2.  The evidence received since the RO's September 2000 decision is new and material with regard to the issue of pleuropericarditis.

3.  The evidence received since the RO's September 2000 decision is not new and material with regard to the issue of organic heart disease.

4.  Residuals of pleuropericarditis are not shown.


CONCLUSIONS OF LAW

1.  The September 2000 decision that denied reopening the claims for service connection for organic heart disease or residuals of pleuropericarditis is final.  38 U.S.C.A. § 7105(c) (2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for residuals of pleuropericarditis have been met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(A) (2015).

3.  The criteria for reopening the claim of entitlement to service connection for organic heart disease have not been met.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156(A) (2015).

4.  Residuals of pleuropericarditis were not incurred in or aggravated by service.  38 U.S.C.A. §§ 101(24)(B), 1131, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claims

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  That is, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).

Historically, service connection for organic heart disease and residuals of pleuropericarditis was denied in a December 1997 Board decision on the basis that the claims were not well grounded, specifically because there was insufficient evidence of a current diagnosis of any acute or chronic medical condition.  The appellant neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The appellant filed a request to reopen his claims in April 2000, and was notified in June 2000 that he must provide new and material evidence in order to reopen his claim.  In September 2000, the RO denied reopening the claims on the basis that no evidence had been submitted to reopen the claim.  The appellant neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the decision therefore became final.
 
At the time of the December 1997 Board decision, the evidence of record included the appellant's service treatment records (STRs), which show diagnoses of bronchitis, syncope, pleuropericarditis, and sinusitis.  The record also contained VA respiratory and heart examinations conducted in October 1995.   At those examinations, he complained of fatigue with minimal exertion occurring for three to four years, shortness of breath, a dry cough, and chest heaviness.  The cardiovascular examination was normal.  The chest was completely clear to auscultation and percussion.  

During a stress test, the appellant experienced exertional chest tightness and light headedness, but there were no electrocardiographic changes.  Pulmonary function testing showed borderline mild restriction, which the examiner noted could account for some exertional dyspnea on extreme exercise but was highly unlikely to account for the fatigue when resting or with minimal exertion as the appellant complained.  Electrocardiogram and X-ray results were normal.  

The examiner opined that the appellant had chest discomfort of unclear etiology, and there was no evidence of cardiac ischemia.  An additional opinion was obtained in December 1996 to address whether the appellant had any chronic heart conditions, and the examiner clarified that no cardiac disabilities were found on examination.

Since the December 1997 Board decision, additional evidence has been presented.  Specifically, the appellant provided additional medical treatment records, was provided with additional VA examinations, and testified before the Board in March 2011.  A July 2001 letter from his private physician, Dr. D, states that a CAT scan revealed cylindrical bronchiectasis, which he believed resulted from pneumonia during service and was responsible for the recurrent lower respiratory tract infections.  He also noted that the appellant's pulmonary function tests were normal, and there was no evidence of lung impairment.  

A May 2003 treatment record shows that the appellant complained of "spells" when he was at rest when he suddenly felt very hyper or activated.  His treatment provider noted that the spells described seem to be unrelated to his hypertension diagnosis.  Additionally, the appellant's heart was normal without murmurs, rubs or clicks.  

In June 2003, the appellant was hospitalized with an acute episode of shortness of breath and vertigo with nausea.  After seeing a cardiologist, he was informed it was likely vertigo and should improve with time.  The medical records are absent for any complaints or treatment of a heart problems after June 2003.  Rather, his treatment records consistently indicate that his heart was normal.  See treatment record dated May 26, 2005, June 6, 2006, and June 5, 2008.  

Indeed, during treatment for a different condition in October 2007, the appellant denied a history of heart and lung disease.  During a November 2007 examination for Social Security Administration benefits, he reported a number of medical conditions, but did not report any heart problems.

The appellant was provided a VA respiratory examination in March 2010 to specifically address any residuals of pleuropericarditis.  He reported that he had pneumonia during service, and had developed multiple episodes of respiratory infections since then, which he attributed to his in-service respiratory illness.  He also reported that he had limited exertional capacity, shortness of breath with mild exertion, cough, and angina.  

Upon clinical examination, the examiner found no evidence of congestive heart failure, pulmonary hypertension, or abnormal breath sounds.  Review of a chest CT from February 2010 showed that the lungs were clear, the heart was normal, and the mediastinum was unremarkable.  There was no evidence of adenopathy, bronchiectasis or pleural plaques.  Pulmonary Function tests were also normal.  The examiner determined that the appellant did not have permanent parenchymal lung disease.  

The examiner explained that cylindrical bronchiectasis represented abnormal dilation of the secondary bronchi, which was an irreversible process.  In other words, once the diagnosis was established, there is no chance of spontaneous resolution of the abnormal lung findings.  Therefore, given the normal appearance of the lung parenchyma on the current chest CT, there was no evidence to suggest that prior infections/respiratory illnesses have caused any permanent parenchymal lung disease.
 
Since December 1997, the appellant has also submitted statements reiterating that he was diagnosed with pneumonia during service, had continued to have breathing and heart problems since service, and that he caught colds easily.  VA Form 21-526 submitted September 30, 2008; Appellant Statement received December 16, 2008; Appellant Statement received May 15, 2009.

When asked about his current condition during his March 2011 Board hearing, the appellant testified that he had a cough, got tired easily, had breathing problems at times, and has a "skipped heartbeat" every once in a while.  He also got colds frequently.  However, he admitted that it has been a while since he was treated for those symptoms and he only took cold medicine to treat them.  He also testified that he saw a physician a few years after service who told him he had no lining left inside his lungs, and that it was more than likely caused by his in-service illness and over-medication.  Additionally, he testified that his in-service doctors told him that his pericardium had permanently "dried up."

Based on the above, the Board finds that the July 2001 letter from Dr. D constitutes new and material evidence with regard to the claim for residuals of pleuropericarditis, because it indicates that the appellant has a residual condition of his in-service illness.  Therefore that claim is reopened.  

However, with regard to the claim for organic heart disease, the above medical evidence is not material in that it fails to show that the appellant has a current heart disability.  As discussed above, the appellant's claim for service connection for organic heart disease was denied in the December 1997 Board decision on the basis that there was insufficient evidence of a current chronic disability, and was denied in September 2000 by the RO for failure to submit new and material evidence.  

New and material evidence in this case is evidence of a current heart disability.  Although he has continued to claim that he has chest pains and a skipped heartbeat due to pneumonia during service, he has not provided any evidence that he has a chronic heart condition.  

To the contrary, medical providers have found no abnormalities with his heart despite his complaints of breathing problems, chest pains, and a skipped heartbeat.  The Board acknowledges that the appellant has been diagnosed with hypertension during the period on appeal.  However, hypertension is a vascular condition, and cannot serve to support his claim for service connection for a heart condition.  See Dorland's Illustrated Medical Dictionary, 896 (32d ed. 2012) (defining "vascular hypertension" as merely "hypertension," and therefore indicating that hypertension is a vascular condition.)  

Accordingly, while there is new medical evidence of record, it is not material in that it fails to show that the appellant has a current heart condition, and therefore raises no reasonable likelihood of substantiating his claim. 

Finally, the appellant's lay statements that an in-service respiratory infection and over-medication caused irreparable damage to his heart is no different from the argument he made in December 1997, when the Board found no evidence of a chronic heart condition, and again in September 2000.  As such, his lay statements now are effectively redundant of evidence of record at the time of the last final denial.  

Furthermore, his statements are not material in that there is no reasonable possibility of substantiating his claim.  See Wilkinson v. Brown, 8 Vet. App. 263, 270-71 (1995).  At the time of the December 1997 decision, there was direct, definitive, and very substantial medical evidence that he had no chronic heart disease resulting from his in-service illness.  

Given that the medical evidence of record in 1997 was overwhelmingly against that claim that he had heart disease, his statements now as to what his doctors told him during service is not of sufficient weight or significance that there is a reasonable possibility that the statements would change the outcome of the claim.  Accordingly, his claim cannot be reopened based on that evidence.

The Board notes that the JMR instructed the Board to consider evidence that the appellant was diagnosed with pneumonia during service.  However, as determined by the Board in the final 1997 decision, the appellant's STRs show that the initial diagnosis of possible pneumonia was not confirmed or carried forward.  Rather, physical examination on April 11, 1986, resulted in a diagnosis of bronchitis, resolved, sinusitis, improved, and pleural pericarditis, resolved.  The Board also notes that the appellant has appealed that part of the Board's December 2014 decision that he was not diagnosed with pneumonia during service.  However, the appellant's in-service diagnosis is irrelevant in this case.  Even assuming such a diagnosis, he has not submitted new and material evidence showing he has any current organic heart disease.

In summary, the Board finds that the appellant has not submitted new and material evidence required to reopen his claim for entitlement to service connection for organic heart disease.  Therefore, that claim is not reopened and it is denied.

Service Connection

Having determined that the claim for residuals of pleuropericarditis can be reopened, the issue will be considered on the merits.  The appellant is not prejudiced by proceeding to consider his claim on the merits because he has made arguments on the merits of the claim for service connection for residuals of pleuropericarditis throughout the appeal period.  

He also had the opportunity to submit evidence on the merits of the claim, including testimony at a Board hearing.  He was also provided several notices of the evidence the VA required for development of his claim, dated October 2008, August 2011, and April 2015.  In light of the ample development of the claim on the merits, he is not prejudiced by the Board's adjudication.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Active military service includes any period of ACDUTRA during which a claimant was disabled by injury or disease incurred in the line of duty.  38 U.S.C.A. § 101(24)(B). Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

As noted in the previous Board decisions, the appellant only had a period of ACDUTRA, and therefore status as a "veteran" attaches only if he became disabled due to an injury or disease in the line of duty during that period.  In other words, because his service consisted solely of a period of ACDUTRA with the Army Reserve without any period of active duty, he must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  This may be accomplished by showing either that he incurred a disability due to an injury or disease in the line of duty during ACDUTRA or that a preexisting disability was permanently worsened beyond its natural progression by an injury or disease incurred in the line of duty during ACDUTRA.

That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, to be present as a current disability, there must be evidence of the condition at some time during the appeals period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The appellant contends that he has chest pains, shortness of breath, a cough, and frequent recurrent lung infections due to pleuropericarditis treated during service.  However, the objective medical evidence of record shows that he does not have any residuals of the in-service pleuropericarditis.  As detailed above, the March 2010 VA examination showed no evidence of parenchymal lung disease, including the cylindrical bronchiectasis diagnosed by Dr. D in July 2001.  The appellant's medical records are consistent with the VA examiner's opinion in that there is no diagnosis for any condition residual of pleuropericarditis.    

As there is no evidence of a current disability during the period on appeal, there is no basis on which the claim for service connection may be granted.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for residuals of pleuropericarditis is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With regard to reopening the claim of service connection for residuals of pleuropericarditis, that issue is being granted in full, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to adjudication of the claim for service connection for residuals of pleuropericarditis on the merits, the VCAA duty to notify was satisfied by letters dated in October 2008, August 2011, and April 2015, which fully addressed all notice elements.  Furthermore, the October 2008 notice letter was sent prior to the initial RO decision in that matter.  The letter informed the appellant of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the duty to assist, the RO has obtained pertinent medical records including the appellant's STRs, VA outpatient treatment reports, and private treatment reports identified by the appellant.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c).  

Since the last final decision of the claim, the appellant was provided with a VA examination in March 2010.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiner and the adequacy of the examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

With regard to reopening the claim for service connection for organic heart disease, the VA has complied with the December 2014 remand orders of the Board, and has provided the appellant with adequate notice pursuant to Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  The Appeals Management Center (AMC) sent him a letter in April 2015, informing him that it needed evidence showing that pleural pericarditis and heart disease existed from service to the present time.  

Although a single clerical error was made noting that he was previously denied service connection for bilateral hearing loss, the AMC accurately explained what constitutes new and material evidence sufficient to reopen the previously denied claim and what evidence would be necessary to show a current physical disability.  As such, the Board finds that this letter was substantially compliant with the requirements set forth in Kent, the October 2014 JMR, and the December 2014 Board remand directive.

Finally, the appellant testified at a hearing before the Board in March 2011.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the appellant was assisted by a representative and the VLJ asked relevant questions concerning the onset and nature of the appellant's symptoms.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Accordingly, no further development is required in this case.



ORDER

New and material evidence having been received, the claim of service connection for residuals of pleuropericarditis is reopened, and to that extent only is the appeal granted.

As new and material has not been presented to reopen a claim of service connection for organic heart disease, the claim is not reopened.

Service connection for residuals of pleuropericarditis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


